Citation Nr: 0803677	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-31 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for left knee disability, 
to include as due to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1959 to July 
1963.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board notes that in a December 2006 statement, the 
veteran raised the issue of entitlement to service connection 
for a hip disability as secondary to his service-connected 
right knee disability.  In an April 2007 statement, he raised 
the issue of entitlement to service connection for a back 
disability as secondary to his service-connected right knee 
disability.  These claims are referred to the originating 
agency for appropriate action.


REMAND

In his original claim, the veteran contended that he 
experienced problems with his left knee in service and that 
his current left knee disability is related to those 
problems.  In a December 2006 statement, however, the 
veteran's representative characterized the claim as seeking 
entitlement to service connection for a left knee disability 
as secondary to his service-connected right knee disability.

The Board notes that the veteran is service-connected for a 
right knee disability.  Additionally, private treatment 
records reflect that he has a current left knee disability.  
A September 2002 record notes that he had injured his left 
knee and includes diagnoses of a left medial meniscus tear 
and lateral femoral condyle chondral flap.  He also was 
diagnosed with arthritis of the left knee in December 2002, 
and he underwent a total left knee replacement in 2003.  
However, the record contains conflicting medical nexus 
opinions regarding the relationship between his service-
connected right knee disability and his current left knee 
disability.  

The veteran's private physician has submitted several 
statements in which he opined that the veteran's left knee 
disability was caused by his right knee disability.  In a 
July 2004 letter, he explained that he had reviewed the 
veteran's medical records from as early as 1959 and noted the 
veteran's complaints of right knee pain.  The physician 
explained that the abnormal gait caused by pain in the right 
knee led to an increased workload for the left knee.  He 
reiterated his opinion that the veteran's right knee 
disability caused his left knee disability in August 2004 and 
December 2006 letters.

In January 2007, a VA examiner reviewed the veteran's claims 
files and opined that his left knee disability was not 
secondary to his right knee problems.  However, he provided 
no rationale for this opinion.  After additional records were 
received from the veteran's private physician, the VA 
examiner was asked to review same and to offer a supplemental 
opinion.  In May 2007, he responded by stating that arthritis 
in one joint does not cause arthritis in another joint and 
that there was no evidence to support the conclusion reached 
by the veteran's private physician.

The Board finds that further development is necessary in 
order to reconcile the conflicting opinions regarding the 
relationship between the veteran's current left knee 
disability and his service-connected right knee disability.  

The VA examiner provided no rationale for his January 2007 
opinion, and his May 2007 opinion did not address the 
contention of the private physician that the veteran's right 
knee disability resulted in an abnormal gait that affected 
his left knee.  

While the veteran's private physician provided a rationale 
for his opinion, the medical evidence of record does not 
appear to support it.  There is no medical evidence that the 
veteran had an abnormal gait prior to his multiple diagnoses 
of left knee problems in 2002.  A December 2000 private 
treatment record notes that the veteran's gait was normal on 
primary, tandem, and heel and toe walking.  A March 2001 
treatment record reflects that the veteran's gait was slow 
but not unsteady, but the Board notes that the veteran then 
was seeking treatment for dizziness.  Moreover, a February 
2003 private treatment record indicates that the veteran 
injured his left knee in August 2002, but neither medical 
opinion of record discusses what effect, if any, that injury 
had on the veteran's current left knee disability.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  If the veteran identifies any 
outstanding records pertinent to his 
claim, the RO or the AMC should undertake 
any indicated development to obtain a copy 
of those records.  If it is unsuccessful 
in obtaining any pertinent evidence 
identified by the veteran, it should so 
inform him and his representative and 
request them to provide the outstanding 
evidence.

2.  After completing the above 
development, the RO or the AMC should have 
the claims folders sent to the VA examiner 
who conducted the January 2007 VA 
examination and request him to review the 
entire claims folders.  Based on his 
review, the examiner should provide an 
opinion as to whether there is a 50 
percent or better probability that the 
veteran's current left knee disability is 
related to his service-connected right 
knee disability.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached.

If the January 2007 VA examiner is 
unavailable, the veteran should be 
afforded a new VA examination by a 
physician with appropriate expertise to 
determine the nature and etiology of his 
left knee disability.  The claims folders 
must be made available to and reviewed by 
the examiner.  The examiner should be 
requested to provide the required opinion 
and to set forth the complete rationale 
for all opinions expressed and conclusions 
reached.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the veteran's claim for 
service connection for a left knee 
disability, to include as secondary to a 
service-connected right knee disability, 
based on a de novo review of the record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued, and the veteran and his 
representative should be afforded the 
requisite opportunity to respond before 
the claims folders are returned to the 
Board for further appellate action.

No action is required of the appellant unless he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

